
	
		II
		110th CONGRESS
		1st Session
		S. 42
		IN THE SENATE OF THE UNITED STATES
		
			January 4, 2007
			Mr. McConnell (for
			 Ms. Murkowski) introduced the following bill;
			 which was read twice and referred to the Committee on Homeland Security and Governmental
			 Affairs
		
		A BILL
		To make improvements to the Arctic Research and Policy
		  Act of 1984.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Arctic Research and Policy
			 Amendments Act of 2007.
		2.Chairperson of
			 the Arctic Research Commission
			(a)CompensationSection
			 103(d)(1) of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4102(d)(1))
			 is amended in the second sentence by striking 90 days and
			 inserting , in the case of the chairperson, 120 days, and, in the case
			 of any other member, 90 days,.
			(b)RedesignationSection
			 103(d)(2) of the Arctic Research and Policy Act of 1984 (15 U.S.C. 4102(d)(2))
			 is amended by striking Chairman and inserting
			 chairperson.
			
